 Case 1:19-cv-06830-VM Document 14 Filed 02/09/21 Page 1 of 24



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------X
LOUISE AND PHILLIP TAYLOR,         :
                                   :
                    Plaintiffs,    :    19 Civ. 6830 (VM)
                                   :
     - against -                   :    DECISION AND ORDER
                                   :
NEW YORK LIFE INSURANCE COMPANY    :
AND NEW YORK LIFE INSURANCE AND    :
ANNUITY CORPORATION,               :
                                   :
                    Defendants.    :
-----------------------------------X
VICTOR MARRERO, United States District Judge.

     Plaintiffs Louise and Phillip Taylor (“Plaintiffs” or

“Taylors”) commenced this action by a complaint filed against

Defendants New York Life Insurance Company (“NYLIC”) and New

York Life Insurance and Annuity Corporation (“NYLIAC,” and

collectively    with    NYLIC,    “Defendants”)     for   breach    of

contract, breach of implied contract, promissory estoppel,

tortious interference with contract, and breach of fiduciary

duty. (See “Complaint,” Dkt. No. 1, ¶¶ 64-126.)

     Pending   before    the     Court   is   a   pre-motion     letter

submitted by Defendants regarding their anticipated motion to

dismiss. (See “Motion,” Dkt. No. 11.) The Court also received

a letter response from Plaintiffs. (See “Opposition,” Dkt.

No. 12). The Court construes Defendants’ pre-motion letter as

a motion to dismiss the Complaint pursuant to Rules 12(b)(1)




                                   1
 Case 1:19-cv-06830-VM Document 14 Filed 02/09/21 Page 2 of 24



and 12(b)(6) of the Federal Rules of Civil Procedure.1 For

the reasons set forth below, the Motion is GRANTED.

                           I.     BACKGROUND

A.    FACTS2

      Plaintiffs are a married couple residing in Virginia. In

April 1988, Louise Taylor activated a defective space heater

that caused a fire in Plaintiffs’ home. As a result of the

fire, Plaintiffs’ son, Terrence Taylor (“Terrence”), suffered

severe and permanent injuries, including scars on his face

and limbs, the loss of his right leg and several digits, and

limited cognitive abilities.

      The Taylors sued the manufacturer of the space heater in

1989.     That   litigation     (the       “DeLonghi   Litigation”)   was

resolved through a structured settlement agreement, which

provided for a lifetime of periodic payments to Terrence paid

out on an annual and monthly basis, increasing annually. A

condition precedent of the settlement that was very important

to the Taylors, their counsel, and the trial court was that


      1 See Kapitalforeningen Lægernes Invest. v. United Techs. Corp.,
779 F. App'x 69, 70 (2d Cir. 2019) (affirming the district court ruling
deeming an exchange of letters as a motion to dismiss).
      2 The factual background below, except as otherwise noted, derives
from the Complaint and the facts pleaded therein, which the Court accepts
as true for the purposes of ruling on a motion to dismiss. See Spool v.
World Child Int’l Adoption Agency, 520 F.3d 178, 180 (2d Cir.
2008) (citing GICC Capital Corp. v. Tech. Fin. Grp., Inc., 67 F.3d 463,
465 (2d Cir. 1995)); see also Chambers v. Time Warner, Inc., 282 F.3d
147, 152 (2d Cir. 2002). Except when specifically quoted, no further
citation will be made to the Complaint.


                                       2
 Case 1:19-cv-06830-VM Document 14 Filed 02/09/21 Page 3 of 24



the defendants of the DeLonghi Litigation use a NYLIC annuity

policy to fund the periodic payments. Louise Taylor “took

great solace” in knowing that NYLIC would be the steward of

her   son’s     periodic       payments     given    NYLIC’s      professional

reputation. (See Complaint ¶ 23.)

      The settlement agreement entered into in the DeLonghi

Litigation      included       an    anti-assignment       provision.       This

provision is titled “Payee’s Rights to Payments” and states:

      The Periodic Payments cannot be accelerated, deferred,
      increased or decreased by the Plaintiff or any payee;
      nor shall the Plaintiff or any Payee have the power to
      sell, mortgage, encumber, or anticipate the Periodic
      Payments, or any part thereof, by assignment or
      otherwise.

(Dkt.    No.   1-3   ¶    4;   see   also     Complaint    ¶¶   24-25.)     This

provision      was   freely     negotiated      by   the   parties     to   the

settlement and included specifically to protect the Taylors.

Louise Taylor was told that “nobody could touch the payments

intended for her baby” and that “we are going with NY Life

because they are an A plus company with the best reputation

for     protecting       serious     injury    victims     like    Terrence.”

(Complaint ¶ 26.) These assurances influenced Louise Taylor

to settle rather than proceed to trial.

      The defendants in the DeLonghi Litigation subsequently

paid the amount of the settlement to NYLIAC, which then

purchased an annuity contract from NYLIC. On December 19,



                                        3
 Case 1:19-cv-06830-VM Document 14 Filed 02/09/21 Page 4 of 24



1989, NYLIAC was assigned all of the obligations imposed on

the    defendants    of   the     DeLonghi      Litigation          under   the

settlement agreement.

       Beginning in 2012, Terrence “fell prey to the high-

pressure   sales    tactics     of   several     factoring      companies.”3

(Complaint ¶ 40.) Over the course of twenty-four months,

Terrence sold each one of his period payments, as well as his

life-contingent      payments     through      2042,    in    ten    factoring

transactions.

       Various states, including Virginia, have enacted laws to

protect tort victims from factoring transactions require that

all transfers of structured settlement periodic payments be

authorized in advance by a court. According to Plaintiffs,

this   legislation    also      requires    that    factoring        companies

provide    notice    of   any    transfer      to   interested        parties,

including the annuity issuer and annuity obligor, informing

them of their opportunity to oppose, support, or otherwise

respond to the proposed transfers.

       In Terrence’s case, nine of the ten transfer petitions

were   filed   in   Portsmouth       Circuit    Court    in    Virginia,    “a

district known to the factoring companies (and insurance


3 A factoring company is one that purchases deferred payments for a

discounted amount; this usually “results in the annuity recipient
receiving a lump sum payment from the factoring company for far below the
long-term value of the annuity.” See Sanders v. JGWPT Holdings, Inc., No.
14 Civ. 9188, 2016 WL 4009941, at *2 (N.D. Ill. July 26, 2016).


                                      4
 Case 1:19-cv-06830-VM Document 14 Filed 02/09/21 Page 5 of 24



companies like NY Life) to be a court that would ‘rubber

stamp’ transfer petitions unless opposed by insurers like NY

Life.” (Complaint ¶ 42.) Defendants NYLIC and NYLIAC received

notice of each of the ten petitions, and one or both companies

received fees from factoring companies in exchange for their

consent to each of the transactions. Defendants knew that the

transactions violated the anti-assignment provision of the

settlement from the DeLonghi Litigation, but NYLIC and NYLIAC

failed to oppose the petitions. Louise Taylor notified NYLIC

of   the   improper    factoring      transactions    before    the     last

periodic payments were sold, but NYLIC refused to intercede

and informed Louise that because Terrence was no longer a

minor, she could not prevent the sale.

      After consenting to eight transfers without contacting

Plaintiffs      or   Terrence,    NYLIC   required    Terrence    sign     a

stipulation      waiving    the       anti-assignment       provision    in

connection with a transfer petition filed on March 18, 2014.

Although the stipulation was purportedly signed by Terrence,

he   has   no   recollection     of    signing   it   and   believes    his

signature may be a forgery. Terrence was not represented by

counsel at the time of signing. NYLIC also required Terrence

sign an identical stipulation in connection with a June 2014

petition, the last petition at issue.




                                      5
 Case 1:19-cv-06830-VM Document 14 Filed 02/09/21 Page 6 of 24



      In    total,       factoring     companies    took        $11,000,000      in

periodic structured settlement payments from Terrence. Upon

information and belief, it is alleged that NYLIC has invested

in structured settlement securitizations -- including those

issued by the same factoring company that filed six transfer

petitions and cost Terrence $2,745,650 in payments.

      Following these events, Terrence was forcibly evicted

from his home in West Virginia in June 2014. Plaintiffs have

been providing housing for their son since that time.

B.    CAUSES OF ACTION

      The Complaint includes five causes of action. First,

Plaintiffs allege that NYLIAC breached the anti-assignment

provision    of     the    settlement       agreement     from    the     DeLonghi

Litigation,        the    obligations        of   which        NYLIAC    assumed.

Plaintiffs        specifically    claim      that   “[a]s       the     owner   and

obligor under the Annuity Policy, [NYLIAC] was obligated to

enforce     the    anti-assignment       provision        of    the     Settlement

Agreement for the benefit of Plaintiffs.” (Complaint ¶ 72.)

      Second, Plaintiffs allege breach of implied contract

against NYLIC because it “was the issuer of the Annuity Policy

and   had   knowledge       of   the    Settlement      Agreement         and   the

Qualified Assignment [by which NYLIAC assumed the DeLonghi

Litigation defendants’ obligations] and knowingly breached




                                        6
    Case 1:19-cv-06830-VM Document 14 Filed 02/09/21 Page 7 of 24



the     anti-assignment          provisions       of     these      agreements.”

(Complaint ¶ 84.)

        Third,     Plaintiffs’     Complaint       includes        a   claim     for

promissory estoppel. In its Opposition, however, Plaintiffs

concede that this claim is not cognizable under Virginia law

and therefore agreed to withdraw it.4 (Dkt No. 12, at 4.)

        Fourth,      Plaintiffs        allege     that     NYLIC       tortiously

interfered with the settlement agreement. Plaintiffs’ claim

centers on the allegations that NYLIC required Terrence sign

stipulations         waiving     the     anti-assignment           provision      in

connection with the March and June 2014 transfer petitions.

        Fifth,     Plaintiffs      allege       that    NYLIC      breached      the

fiduciary duty owed to Plaintiffs. This duty stemmed from

NYLIC’s “unique background, experience, and knowledge of how

structured         settlements     are       designed    to     protect    injury

victims, and by virtue of how important NY Life’s role was in

effectuating the Settlement Agreement.” (Complaint ¶ 110.)

Plaintiffs claim that NYLIC violated its fiduciary duty by

choosing to collect administrative fees from the transfers

and     “extort[ing]”     stipulations          from    Terrence       instead    of

speaking      up    to   protect       the    interests       of   Terrence      and

Plaintiffs. (Id. ¶ 124.)



4Based on this concession, the Court will omit analysis of the promissory-
estoppel claim in the remainder of this Decision.


                                         7
 Case 1:19-cv-06830-VM Document 14 Filed 02/09/21 Page 8 of 24



C.     THE PARTIES’ ARGUMENTS

       Defendants      argue    that    dismissal       of   all   claims   is

appropriate either for lack of jurisdiction under Federal

Rule of Civil Procedure 12(b)(1) or for failure to state a

claim upon which relief may be granted under Rule 12(b)(6).

With    respect   to    its    Rule    12(b)(1)    arguments,      Defendants

contend that Plaintiffs lack standing to assert any claims

against Defendants because there is no relationship between

Defendants and Plaintiffs. Defendants also argue that all of

Plaintiffs’ claims are time barred.

       With respect to its Rule 12(b)(6) arguments, Defendants

assert that the claims fail as a matter of law. Defendants

argue    that   the    breach-of-contract         and   breach-of-implied-

contract claims fail because: (1) no contractual relationship

exists between Plaintiffs and Defendants; (2) anti-assignment

clauses are for the obligor’s (here NYLIAC’s) benefit and can

be waived by the obligor; and (3) there can be no breach of

implied contract because the annuity policy defines NYLIC’s

obligations. Defendants argue that the tortious-interference

claim fails because: (1) Plaintiffs have no interest in the

periodic payments; and (2) Defendants did not interfere with

any of Plaintiffs’ rights simply by allowing a court to decide

whether to approve the transfers. Finally, Defendants argue




                                       8
 Case 1:19-cv-06830-VM Document 14 Filed 02/09/21 Page 9 of 24



that the breach-of-fiduciary-duty claim fails because there

was no fiduciary relationship between Plaintiffs and NYLIC.

       Plaintiffs respond by arguing that they have standing,

because   NYLIAC   assumed   the   obligations          of   the   DeLonghi

Litigation defendants and because Plaintiffs were injured by

being denied the benefit of their bargain. They also contend

that their claims are timely, as the violations at issue

“occur each and every time New York Life pays anyone other

than Terrence E. Taylor.” (Opposition at 4.)

       Plaintiffs also argue that the claims for breach of

contract, breach of implied contract, tortious interference

with   contract,   and   breach    of       fiduciary   duty   have   been

sufficiently pled. Plaintiffs contend that they did have a

contractual relationship with Defendants and that the anti-

assignment provision should be interpreted as benefiting

Plaintiffs, not NYLIAC, because it is integrally related to

NYLIAC’s payment obligations. Plaintiffs further argue that

the tortious-interference claim has been adequately pled

because they have an interest in the payments and alleged

existence of the settlement agreement; Defendants’ knowledge

of the agreement; and specific, ongoing, and improper actions

that   undermine   the   purpose       of    that   agreement.     Lastly,

Plaintiffs argue that their breach-of-fiduciary-duty claim

should not be dismissed because they alleged that a fiduciary


                                   9
Case 1:19-cv-06830-VM Document 14 Filed 02/09/21 Page 10 of 24



relationship existed by virtue of the special confidence was

reposed     in    NYLIC      and    the   fact    that      NYLIC     acted    as   the

“steward” of the structured settlement. (Opposition at 4.)

                              II.    LEGAL STANDARD

      “To survive a motion to dismiss, a complaint must contain

sufficient factual matter, accepted as true, to ‘state a claim

to relief that is plausible on its face.’” Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly,

550 U.S. 544, 570 (2007)). This standard is met “when the

plaintiff pleads factual content that allows the court to

draw the reasonable inference that the defendant is liable

for   the   misconduct         alleged.”       Id.     A    complaint     should    be

dismissed        if    the     plaintiff         has       not   offered      factual

allegations        sufficient        to    render          the   claims       facially

plausible. See id. However, a court should not dismiss a

complaint        for   failure      to    state    a   claim     if    the     factual

allegations sufficiently “raise a right to relief about the

speculative level.” Twombly, 550 U.S. at 555.

      In resolving a motion to dismiss, the Court’s task is

“to assess the legal feasibility of the complaint, not to

assay the weight of the evidence which might be offered in

support thereof.” In re Initial Pub. Offering Sec. Litig.,

383 F. Supp. 2d 566, 574 (S.D.N.Y. 2005) (internal quotation

marks omitted), aff’d sub nom. Tenney v. Credit Suisse First


                                          10
Case 1:19-cv-06830-VM Document 14 Filed 02/09/21 Page 11 of 24



Bos. Corp., No. 05 Civ. 3430, 2006 WL 1423785 (2d Cir. May

19, 2006). In this context, the Court must draw reasonable

inferences in favor of the nonmoving party. See Chambers v.

TimeWarner, Inc., 282 F.3d 147, 152 (2d Cir. 2002). However,

the requirement that a court accept the factual allegations

in the complaint as true does not extend to legal conclusions.

See Iqbal, 556 U.S. at 678.

                         III. DISCUSSION

     The Court grants the Motion and dismisses the Complaint

without prejudice because Plaintiffs have, at this stage,

failed to meet their burden under Rule 12(b)(6). As a result,

the Court has determined that it need not address Defendants’

arguments regarding standing and the statute of limitations

at this point.

A.   BREACH OF CONTRACT

     Under   Virginia   law,    which   governs    the   settlement

agreement pursuant to the contract’s choice-of-law provision

(see Dkt. No. 1-3, at 13), a plaintiff claiming breach of

contract must allege: “(1) a legally enforceable obligation

of a defendant to a plaintiff; (2) the defendant’s violation

or breach of that obligation; and (3) injury or damage to the

plaintiff caused by the breach of that obligation.” Filak v.

George, 594 S.E.2d 610, 614 (Va. 2004).




                                11
Case 1:19-cv-06830-VM Document 14 Filed 02/09/21 Page 12 of 24



     The   Court    understands    Plaintiffs’    claim    to   be   that

NYLIAC breached its contractual obligations by failing to

enforce the anti-assignment provision and by allowing the

transfers to proceed without objection, investigation, or

other scrutiny. But even taking Plaintiffs’ allegations of

NYLIAC’s failure to intervene as true, the Court finds no

provision of the settlement agreement that gives rise to any

duty on NYLIAC’s part to oppose, investigate, or otherwise

scrutinize the transfers. And the Court is not of the view

that such an obligation could arise from the implied duty of

good faith and fair dealing.

     There is no provision in the settlement agreement that

requires NYLIAC to oppose or investigate Terrence’s attempted

transfers. Plaintiffs seek to rely on the anti-assignment

provision of the agreement, but an anti-assignment provision

is typically “for the benefit of the obligor.” Restatement

(Second) of Contracts § 322. It is true that this default

assumption   does    not   apply   if   “a   different    intention   is

manifested,” id., and Plaintiffs have at least a colorable

argument that the intent to benefit Plaintiffs and Terrence

is manifest in the title of the anti-assignment provision,

which reads “Payee’s Rights to Payments.” (Dkt. No. 1-3 ¶ 4.)

But even assuming that the provision was included for their

benefit rather than for the obligor’s, the Court is not


                                   12
    Case 1:19-cv-06830-VM Document 14 Filed 02/09/21 Page 13 of 24



persuaded       that    the    anti-assignment       language     can     be

interpreted to impose affirmative obligations of objecting

to, investigating, or otherwise intervening in Terrence’s

assignment      attempts.5     The   Court   has    found   no   authority

supporting      such   an     interpretation,      and   Plaintiffs     have

provided none.

        Nor can the implied duty of good faith and fair dealing

give rise to an obligation to intervene in the assignment

attempts. Virginia courts have refused to use the implied

duty of good faith and fair dealing to read new obligations

into a contract. See, e.g., Ward’s Equip. v. New Holland N.

Am., Inc., 493 S.E.2d 516, 520 (Va. 1997) (“Generally, such

a covenant cannot be the vehicle for rewriting an unambiguous

contract in order to create duties that do not otherwise

exist.”).

        At least one other court dealing with a factually similar

case reached a similar conclusion. In Cordero v. Transamerica

Annuity Service Corp., 452 F. Supp. 3d 1292, 1296-97 (S.D.

Fla.      2020),   plaintiff     Cordero     was,    like   Terrence,      a

beneficiary of a structured settlement agreement who then



5 Typically, when a party to a contract attempts to assign its benefits
or obligations, the nonassigning party may sue for breach of contract.
See Restatement (Second) of Contracts § 322 (noting that a “contract
term prohibiting assignment of rights under the contract . . . gives
the obligor a right to damages for breach of the terms forbidding
assignment but does not render the assignment ineffective”).


                                     13
Case 1:19-cv-06830-VM Document 14 Filed 02/09/21 Page 14 of 24



sold his monthly payment rights to factoring companies in

exchange for reduced lump-sum payments. Cordero alleged that

the   legal   owner   and   servicer    of   the   annuity   contract,

Transamerica, violated the implied duty of good faith and

fair dealing by allowing the transfers to proceed without

investigation or other protection. Id. at 1300. The district

court identified no case obligating an annuity issuer to

investigate a proposed transfer and held that under New York

law, it was impermissible to impose a new obligation to do so

through the implied duty of good faith and fair dealing. Id.

at 1302. Although not binding precedent, this Court finds

Cordero to be persuasive authority given that court’s legal

reasoning and the similarities between New York law and

Virginia law with regard to the implied duty of good faith

and fair dealing.

      For   these   reasons,   the   Court   concludes    that,   under

Virginia law, there is no explicit or implied contractual

obligation stemming from the settlement agreement requiring

NYLIAC to investigate, oppose, or otherwise intervene in

Terrence’s    assignment    attempts.    Therefore,      dismissal   of

Plaintiffs’ breach-of-contract claim is appropriate.

B.    BREACH OF IMPLIED CONTRACT

      As an initial matter, the choice-of-law rules of the

forum state, New York, govern the determination of which


                                 14
Case 1:19-cv-06830-VM Document 14 Filed 02/09/21 Page 15 of 24



state’s   substantive   law   regarding   the   breach   of   implied

contract claim applies in this diversity action. See, e.g.,

Alonso v. Saudi Arabian Airlines Corp., No. 98 Civ. 7781,

1999 WL 244102, at *5 (S.D.N.Y. Apr. 23, 1999). In contract

cases, the “center of gravity” or “grouping of contacts”

analysis is applied to determine which state’s law governs.

GlobalNet Financial.com, Inc. v. Frank Crystal & Co., Inc.,

449 F.3d 377, 383 (2d Cir. 2006) (citations omitted). Relevant

factors in this analysis include “the place of contracting,

negotiation and performance; the location of the subject

matter of the contract; and the domicile of the contracting

parties.” Id. (citations omitted). Here, because New York is

NYLIC’s principal place of business, where NYLIC issued the

annuity policy, and presumably from where payments would be

made to Terrence, the Court finds that New York law should

apply. Cf. id. (noting that with disputes involving insurance

policies, New York courts have looked at factors such as where

the policy was issued and delivered, the location of the

broker or agent placing the policy, and the insurer’s place

of business).

     “Under New York law, a contract implied in fact may

result as an inference from the facts and circumstances of

the case, though not formally stated in words, and is derived

from the presumed intention of the parties as indicated by


                                15
Case 1:19-cv-06830-VM Document 14 Filed 02/09/21 Page 16 of 24



their conduct.” Leibowitz v. Cornell Univ., 584 F.3d 487,

506-07    (2d    Cir.   2009)     (internal       quotation    marks       and

alterations      omitted).       An    implied      contract        requires

“consideration,     mutual     assent,      legal   capacity    and      legal

subject matter.” Id. at 507.

      Plaintiffs    allege      that   NYLIC     breached     its   implied

contractual      obligations     to    Plaintiffs       because     it     was

obligated to make payments to Terrence under the annuity

policy issued and because “[NYLIC] was the issuer of the

Annuity Policy and had knowledge of the Settlement Agreement

and the Qualified Assignment [by which NYLIAC assumed the

DeLonghi Litigation defendants’ obligations] and knowingly

breached the anti-assignment provisions of these Agreements.”

(Complaint ¶¶ 83-84.) Defendants argue that this claim fails

because    the    annuity    policy        at   issue   defines      NYLIC’s

obligations with respect to Terrence’s payments. (Motion at

3.)

      The Court is not persuaded that an implied contract

exists between the parties based on the allegations in the

Complaint. First, New York courts have held that a “cause of

action predicated on a theory of implied contract or quasi-

contract is not viable when there is an express agreement

that governs the subject matter underlying the action.” Gym

Door Repairs, Inc. v. Astoria Gen. Contracting Corp., 42


                                      16
Case 1:19-cv-06830-VM Document 14 Filed 02/09/21 Page 17 of 24



N.Y.S.3d 381, 286 (App. Div. 2016). This is true “even if, as

here, one of the parties to the claim is not a party to the

contract.” Lee v. Kylin Mgmt. LLC, No. 17 Civ. 7249, 2019 WL

917097, at *2 (S.D.N.Y. Feb. 25, 2019); see also Allenby, LLC

v. Credit Suisse, AG, 25 N.Y.S.3d 1 (App. Div. 2015) (noting

that    an   unjust   enrichment      claim    was    properly       dismissed

because express contracts governing the subject of that claim

existed regardless of the fact that the “contracts are between

defendants and the nonparty borrowers/real estate developers,

not between defendants and plaintiffs”). Thus, to the extent

that    Plaintiffs    allege    that       NYLIC   breached     an    implied

contract by failing to make payments to Terrence under the

annuity policy or settlement agreement, such a claim fails as

a matter of law.

       Even were this not the case, Plaintiffs have not alleged

any facts from which the Court can infer the existence of a

contract between NYLIC and Plaintiffs. It is not clear how

NYLIC    and   Plaintiffs   mutually         assented    to    an    agreement

between them simply because NYLIC issued an annuity policy to

NYLIAC and had knowledge of the settlement agreement and

NYLIAC’s assumption of obligations from that agreement. Nor

does    the    Complaint       make        apparent     what    constituted

consideration in an agreement between NYLIC and Plaintiffs.

Therefore, even accepting Plaintiffs’ factual allegations as


                                      17
Case 1:19-cv-06830-VM Document 14 Filed 02/09/21 Page 18 of 24



true, there are not enough facts to establish that an implied

contract existed. Given these inadequacies, dismissal of the

breach of implied contract claim is warranted.

C.    BREACH OF FIDUCIARY DUTY

      For    tort   claims,    “New       York     applies    an   ‘interest

analysis’ generally applying the law of the jurisdiction with

the   greatest      interest    in        the    specific      issue     under

consideration,” a determination made based on the “domicile

of the parties and the place where the tort occurred.” See

Caudle v. Towers, Perrin, Forster & Crosby, Inc., 580 F. Supp.

2d 273, 280 (S.D.N.Y. 2008). In the instant case, although

Defendants    are   entities    with       their    principal      places   of

business in New York (Complaint ¶¶ 3-4), Plaintiffs are

residents of Virginia (id. ¶ 2), the settlement agreement was

approved in Virginia (see “Exhibit 2,” Dkt. No. 1-3, at 1),

and the transfers were approved in Virginia (Complaint ¶ 42).

Moreover, the harm from the alleged tort -- that is, the harm

sustained in having to care for Terrence -- was felt in

Virginia.    For    these   reasons,       the     Court     concludes   that

Virginia has the greatest interest in applying its law to the

issue at hand. See Rosenberg v. Pillsbury Co., 718 F. Supp.

1146, 1150 (S.D.N.Y. 1989) (noting that the state with the

greatest interest in applying its law is determined by “the




                                     18
Case 1:19-cv-06830-VM Document 14 Filed 02/09/21 Page 19 of 24



parties’ domiciles and the locus of the tort,” meaning “where

[the] damage was sustained”).

       Under Virginia law, “[e]vidence of advice and counsel in

business matters involving a certain degree of trust is

necessary to show a fiduciary relationship.” Oden v. Salch,

379 S.E.2d 346, 351 (Va. 1989). Therefore, “Virginia courts

recognize fiduciary relationships between an attorney and

client, an agent and principal, a trustee and cestui que

trust,      parent   and   child,    siblings,      and    caretaker      and

invalid.” Rossmann v. Lazarus, No. 08 Civ. 316, 2009 WL 87583,

at *9 (E.D. Va. Jan. 9, 2009). But relationships such as that

of a banker and borrower, mortgagor and mortgagee, or customer

and lender do not constitute fiduciary relationships absent

extraordinary circumstances. Id. (listing cases). And courts

have held that when the parties’ “relationship was defined

entirely by contract,” there is no fiduciary relationship.

Id.;   see    also   PRC   Realty   Sys.,   Inc.    v.    Nat’l   Ass’n    of

Realtors, Inc., 766 F. Supp. 453 (E.D. Va. 1991) (holding

that   no    fiduciary     relationship     arose   from    an    agreement

negotiated at arm’s length).

       Plaintiffs assert that a fiduciary relationship existed

between them and NYLIC by virtue of the special confidence

and trust that Plaintiffs reposed in NYLIC. Defendants argue

that no fiduciary relationship existed between Plaintiffs or


                                    19
Case 1:19-cv-06830-VM Document 14 Filed 02/09/21 Page 20 of 24



Terrence, because at most, Terrence has only the rights of a

general creditor.

      The    Court      is     not     persuaded     that    Plaintiffs        have

sufficiently       alleged      a      fiduciary     relationship       existed.

Although Plaintiffs allege that they placed confidence and

trust in NYLIC, this confidence alone is not enough to

establish     a    fiduciary         relationship.    Plaintiffs        have    not

alleged     that   Defendants         provided     “advice   and    counsel      in

business matters involving a certain degree of trust.” Oden,

379 S.E.2d at 351. Indeed, there are no allegations in the

Complaint suggesting that the relationship was anything but

one “defined entirely by contract.” Rossmann, 2009 WL 87583,

at *9. For these reasons, the Court concludes that dismissal

of Plaintiffs’ breach-of-fiduciary-duty claim is warranted.

Cf. Cordero, 452 F. Supp. 3d at 1303 (holding that there was

no fiduciary relationship between Cordero and Transamerica

because     there       were    no      allegations     of    dependence        on

Transamerica       or   that     Transamerica       undertook      to   protect,

counsel, or advise Cordero).

D.    TORTIOUS INTERFERENCE WITH CONTRACT

      It is less clear whether Virginia law or West Virginia

law   applies      to    Plaintiff’s       tortious-interference          claim.

Although Plaintiffs are residents of Virginia and the claim

pertains to the settlement agreement, the alleged tort --


                                         20
    Case 1:19-cv-06830-VM Document 14 Filed 02/09/21 Page 21 of 24



requiring Terrence sign the stipulations -- seems to have

occurred in West Virginia based on the allegation that the

stipulation at issue “was also purportedly signed by Terrence

Taylor in front of a West Virginia notary.” (Complaint ¶ 52.)

At this point, however, the Court need not decide whether

Virginia or West Virginia           law applies, as      the claim is

insufficiently pled under either state’s law on tortious

interference.

        In both states, the elements of a claim for tortious

interference with contractual relations are typically (1) the

existence of a valid contractual relationship or business

expectancy; (2) knowledge of the relationship or expectancy

on the part of the interferor;6 (3) intentional interference

inducing      or   causing    a   breach    or   termination    of   the

relationship or expectancy; and (4) damages. See Schaecher v.

Bouffault, 772 S.E.2d 589, 602 (Va. 2015); Hatfield v. Health

Mgmt. Assocs. of W. Va., 672 S.E.2d 395, 398 (W. Va. 2008).

Similarly, both states look to the Restatement (Second) of

Torts in determining what constitutes interference. See,




6 West Virginia law does not explicitly list knowledge of the contract
as an element, though it seems knowledge is nonetheless a requirement
to establish a prima facie case of tortious interference. See, e.g.,
Antero Res. Corp. v. EQT Prod. Co., No. 17 Civ. 3, 2019 WL 10888223, at
*4-5 (W. Va. Cir. Ct. Jan. 11, 2019) (granting summary judgment to the
plaintiff on its tortious-interference claim in part because the
defendant’s actual or constructive knowledge of the contract had been
established).


                                    21
Case 1:19-cv-06830-VM Document 14 Filed 02/09/21 Page 22 of 24



e.g., Tiernan v. Charleston Area Med. Ctr., Inc., 506 S.E.2d

578, 591 n.20 (W. Va. 1998); Maximus, Inc. v. Lockheed Info.

Mgmt. Sys. Co., Inc., 493 S.E.2d 375, 414-15 (Va. 1997); C.W.

Dev., Inc. v. Structures, Inc. of W. Va., 408 S.E.2d 41, 44

(W. Va. 1991).

      Plaintiffs       claim       that    NYLIC      interfered         with     the

settlement agreement by accepting administrative fees in

connection     with    the    proposed         transfers     and    by   requiring

Terrence     to    enter    into    stipulations        to   waive       the    anti-

assignment provision of the agreement. (Complaint ¶ 106.)

Defendants argue that the claim should be dismissed because

Plaintiffs had no interest in the payments and because NYLIC

did   not    improperly      interfere         with   Plaintiffs’        rights    by

allowing     the    courts     to    decide       whether     to    approve       the

transfers. (Motion at 3.)

      The Restatement (Second) of Torts lists conduct such as

threats of physical violence, fraudulent misrepresentations,

threats of civil suits, threats of criminal prosecution,

unlawful     conduct,       economic      pressure,        and     violations      of

business ethics or customs among the types of conduct that

may be deemed improper interference. Restatement (Second) of

Torts § 767 cmt. c; see also Duggin v. Adams, 360 S.E.2d 832,

836   (Va.     1987)       (explaining         that   improper       methods       of

interference may include “fraud, misrepresentation or deceit,


                                          22
Case 1:19-cv-06830-VM Document 14 Filed 02/09/21 Page 23 of 24



defamation, duress, undue influence, misuse of inside or

confidential    information,         or   breach    of        a        fiduciary

relationship” or “unethical conduct”).

     While it is possible that NYLIC engaged in tortious

interference    with    the    settlement       agreement,        the     Court

concludes that, at present, there are insufficient factual

allegations supporting the claim. The Complaint currently

only alleges that NYLIC required Terrence, who suffers from

various permanent injuries, to sign stipulations waiving the

anti-assignment provision; that Terrence was not represented

by an attorney; and that Terrence has no recollection of

signing   and   believes      his   signature     may    be       a    forgery.

(Complaint ¶ 52.) But simply asking Terrence to sign a

stipulation, even if he were without counsel, does not rise

to the level of improper interference without more. See

Restatement (Second) of Torts § 767 cmt. c (explaining that

inducement by permissible means, like “persuasion and offers

of benefits” are generally not tortious, but “doing so by []

predatory   means”     such   as    “physical    violence,            fraudulent

misrepresentation and threats of illegal conduct” is). While

Plaintiffs may be insinuating that improper conduct occurred

by mentioning that Terrence believes his signature “may be a

forgery” (Complaint ¶ 52 n.7), this suggestion, made in

passing in a footnote and using equivocal language, lacks


                                    23
Case 1:19-cv-06830-VM Document 14 Filed 02/09/21 Page 24 of 24



enough detail to support a reasonable inference of improper

conduct. See Zherka v. Amicone, 634 F.3d 642, 647 (2d Cir.

2011) (holding that allegations pled in a “most cursory

fashion     .   .    .    are    insufficient        to    establish   facial

plausibility under the standard set by” Twombly, 550 U.S. at

556).

       In   short,   without      more        concrete    representations   of

unlawful actions or conduct that deceived or misled Terrence,

the current allegations are insufficient to allow the Court

to conclude that a plausible claim of tortious interference

has been pled. The Court accordingly dismisses Plaintiffs

tortious-interference claim.

                                  IV.    ORDER

       Accordingly, for the reasons stated above, it is hereby

       ORDERED that the motion so deemed by the Court as filed

by defendants New York Life Insurance Company and New York

Life    Insurance        and   Annuity    Corporation       to   dismiss    the

Complaint of plaintiffs Louise and Phillip Taylor pursuant to

Rule 12(b)(6) of the Federal Rules of Civil Procedure (Dkt.

No. 11) is GRANTED and the Complaint is dismissed without

prejudice.


SO ORDERED.

Dated:       New York, New York
             9 February 2021


                                         24
